Citation Nr: 1225009	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating higher than 10 percent for right knee retropatellar syndrome.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active duty service from September 2000 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2010, the Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge. The hearing transcript is associated with the record. This issue was remanded for further development in April 2010 and December 2010. All requested development having been completed, this claim now returns before the Board.


FINDINGS OF FACT

The Veteran's right knee disability is currently manifested by pain, slight limitation of motion, and slight degenerative changes on X-ray.


CONCLUSION OF LAW

The criteria for an increased evaluation for the Veteran's service connected right knee disability have not been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. Part 4, §§ 3 .321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5260, 5261, 5262, 5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b) (1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in July 2007, April 2008, June 2008, May 2010 and December 2010 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the VA outpatient treatment records and private medical records. Additionally, the Veteran was afforded VA examinations in October 2007 and August 2010. Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Factual Background

On June 29, 2007, the Veteran fell and ruptured her right knee patellar tendon. X-rays taken at that time of the injury indicate that there was a complete patellar tendon rupture proximal to the tibial tuberosity. There was also evidence of tendinosis, a moderate to large joint effusion, and mild vastus lateralis muscle strain. The incident report indicates that the Veteran's knee "appeared to give away" and she then fell to the ground in pain. After the fall, the Veteran was unable to place any weight on her leg. 

In a July 2007 statement, the Veteran's private treatment provider opined that the right knee patellar tendon rupture was due to a weak patellar tendon, which was most likely due to her service-connected chronic patellar tendonitis. 

The Veteran underwent an open repair of her right knee patellar tendon with a wire stent placement on July 11, 2007. An 18-gauge wire was passed from behind the tibial tubercle through the quadriceps tendon and then twisted upon itself to provide a wire stent. The wire was tightened such that the Veteran would be able to bring her knee into 90 degrees of flexion without rupturing the repair or breaking the wire. The Veteran was taken to the recovery room in a stable condition. 

A July 19, 2007, post-surgical follow-up note indicates that there was no evidence of infection, and the Veteran was achieving approximately 35 to 40 degrees of flexion. The Veteran was then referred for physical therapy to begin work on her right knee range of motion. An August 2007 physical therapy note indicates that range of motion testing demonstrated flexion to 93 degrees and extension to zero degrees. Although there was pain and swelling in the right knee, knee strength was slowly improving. At that time, her treatment provider indicated that he was "very happy" with the Veteran's progress. 


In September 2007, it was noted that the Veteran almost achieved 120 degrees of flexion in her right knee. Although an X-ray indicated that the wire was broken, there was no indication that it was a problem. Rather, her physician indicated that the wire break allowed the Veteran's knee to bend and the right knee was definitely intact. 

Upon VA examination in October 12, 2007, the Veteran alleged that she was unable to bend her knee due to the damage to ruptured tendon and subsequent corrective surgery. However, she declined the examiner's offer to reschedule the examination until after the hardware had been removed from her knee. The Veteran indicated that she "intermittently, yet frequently," made use of a brace and two crutches to assist her in walking. 

The examiner noted that her gait was antalgic. The Veteran's functional limitations included that she was only able to stand for an hour and walk for half a mile. Her right knee disability was characterized by giving away, limitation of motion, warmth, redness, swelling and tenderness. There was no evidence of instability, stiffness, weakness, episodes of dislocation or subluxation, locking, effusion, abnormal weightbearing or flare-ups. Additionally, there was no evidence of loss of bone or part of a bone or ankylosis. As noted, the Veteran was unable to engage in range of motion testing due to her recent surgery. At the time of the examination, the Veteran indicated that she was in physical therapy, twice a week, and she was scheduled for the removal of the hardware in her knee within a week. 

X-rays demonstrated a large cerclage wire traversing the anterior knee from the quadriceps tendon superiorly to the anterior tibial tubercle, which was presumably the residual of the patellar tendon rupture repair. Although the cerclage wire was not intact, the examiner opined that the Veteran's right knee radiographic report was otherwise unremarkable. The Veteran was diagnosed as having right knee retropatellar pain syndrome, status post patellar tendon rupture repair. The examiner characterized the effects of the Veteran's right knee disability and surgery on her activities of daily living as severe due to the ruptured tendon and the need for a total leg brace and crutches when ambulating outside the home. Additionally, the effects of her right knee disability and tendon rupture on the Veteran's general occupation were characterized as significant. 

The wire was removed from the Veteran's right knee on October 18, 2007. The pre-operative report notes that the Veteran exhibited flexion to over 120 degrees. The December 2007 post-operative note reflects that the Veteran's recovery was going "beautifully." At that time, the Veteran's physician indicated that she could resume work, except for "squatting, kneeling, climbing, or any exposure to altercation as a prison guard, until she is 9 months from the date of her injury." 

The Veteran's physician has provided a statement indicating that the Veteran was unable to work from July 2, 2007, to December 7, 2007. The Veteran's employer has submitted that she was out of work due to a medical reason from June 30, 2007, to December 9, 2007 - as reflected by record of a temporary total rating for designated periods from July to the end of December 2007. 

The Veteran returned to work on light duty status on December 10, 2007, a Monday. Her light duty position lasted through April 3, 2008, and thereafter she was returned to regular duty as a correctional officer. 

A March 2008 treatment note indicates that the Veteran's right knee surgery had been successful. At that time, it was noted that her range of motion was improving and she was working on her leg strength. 

Although the Veteran requested that she be afforded an additional VA examination on her May 2008 VA Form 9, she failed to report for the examination scheduled in June 2009. 

In June 2010, at a hearing before the undersigned Veterans Law Judge, the Veteran testified that her service-connected right knee disability was productive of pain, decreased strength, and swelling. Additionally, she was no longer able to run or exercise as much formerly, which has contributed to weight gain. The Veteran denied that her right knee disability currently results in any occupational impairments. 

Upon VA examination of August 2010, the Veteran reported problems with feeling her knee was giving way, but no instability. There was pain and weakness, but no stiffness, and no incoordination. She did not report any episodes of dislocation, subluxation, or giving way. She reported repeated episodes of effusion, with warmth and swelling. 

Upon examination, the Veteran had a normal gait. The right knee had crepitation, but no clicking or grinding. Range of motion of the right knee was from 0 to 100 degrees, extension was normal at 0 degrees. There was objective evidence of pain with active motion on the right side. There was no additional limitation of motion after repetitions of range of motion. X-rays of the Veteran's right knee showed remote postoperative changes, and slight degenerative changes.  It was noted that the Veteran had lost no time from work due to this disability in the past year. The Veteran was diagnosed with right knee retropatellar pain syndrome, and status post patellar tendon rupture and repair secondary to retropatellar pain syndrome, as well as arthritis secondary to both of these. The examiner stated that this had a significant effect on the Veteran's usual occupation, specifically pain. It was noted that the Veteran reported that this pain kept her from being able to run.  This disability was found to have a moderate impact on exercise and sports, and a mild impact on her recreational abilities.

An addendum was provided to this examination in April 2012. There was no medical evidence of giving way, weakness, repeated effusions, instability, subluxation, warmth, or swelling due to her right knee retropatellar pain syndrome. The examiner noted that the only evidence of deformity was mild swelling over the surgical area of the patellar tendon rupture, which the examiner said was common with this repair, and most likely permanent. He again noted that only minimal degenerative changes were noted on X-ray of the right knee. The examiner indicated that, with these findings, he would expect the Veteran to have minimal symptoms with her right knee, of which intermittent mild pain would be expected.




The Veteran contends that an increased rating is warranted for her service connected right knee disability. Specifically, she contends that her current symptomatology is more severe than that contemplated by her currently assigned level of disability.

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as is practical, on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances. See 38 C.F.R. § 4.1 ;Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. As the Veteran's right knee disability has remained stable throughout the course of this appeal, for the period after her temporary total evaluation, the Board does not find entitlement to staged ratings to be an issue in the present case.


Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups. 38 C.F.R. § 4.14 (2006). The DeLuca directives must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered. However, 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2011).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2011). For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations. 38 C.F.R. § 4.45 (2011). For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran is currently rated at a 10 percent evaluation under Diagnostic Code 5260, which provides for the evaluation of limitation of flexion of the knee. A 0 percent rating is warranted for flexion limited to 60 degrees. A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees. A 30 percent rating contemplates limitation to 15 degrees.

As to other relevant codes, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis). Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5010. When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5010. In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings are to be combined, not added under Diagnostic Code 5003. 

In VAOPGCPREC 23-97, the General Counsel  held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2011). VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259  (1994). However, a separate finding must be based on additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further explained that, when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id. 

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has either of these conditions.

Under Diagnostic Code 5257, for other impairment of the knee, recurrent subluxation or lateral instability, knee impairment with slight recurrent subluxation or lateral instability is assigned a 10 percent rating. A 20 percent rating is assigned if there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned if there is severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee. A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees. Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

As noted, the Veteran was granted a 100 percent temporary total evaluation effective July 11, 2007, until January 1, 2008, to convalesce from her surgery. Therefore, the Veteran's level of disability during this period is not at issue. In order to warrant an increased evaluation for her service connected right knee disability, the Veteran would have to be found to have either limitation of flexion to 30 degrees, a limitation of extension to 10 degrees, such that a separate rating for limitation of extension would be warranted, or some findings such as instability or subluxation such that the Veteran would be entitled to a separate rating under Diagnostic Code 5257.

As the Veteran was in receipt of a temporary total evaluation from the start of this claim until January 1, 2008, the primary relevant evidence of record is the August 2010 report of VA examination. As to findings of limitation of motion during this period, the Veteran was found to have a normal range of extension, and flexion to 100 degrees; the examiner also indicated that there was no additional limitation of motion after repetitions of motion. Even considering pain on motion, the Veteran's extension of 0, and flexion of 100, are nowhere near findings of limitation of extension to 10 degrees or of flexion to 30 degrees, such that a higher rating for limitation of flexion, or a separate rating for limitation of extension, would be warranted.

A separate rating would also not be warranted under Diagnostic Code 5257, for other knee impairments such as instability or subluxation.  In this regard, the Board notes that, while the Veteran reported feelings of giving way in her August 2010 report of VA examination, that examination, and the April 2012 addendum to that opinion, clearly indicated that the Veteran had no giving way, weakness, repeated effusions, instability, subluxation, warmth, or swelling due to her right knee retropatellar pain syndrome.  

The criteria for a higher evaluation for the Veteran's service connected right knee disability have not been met, and the Veteran is therefore properly rated as 10 percent disabled for her service connected right knee disability.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant assignment of an increased evaluation for the veteran's service connected right knee disability on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (1999). There is no showing that this disorder has resulted in a marked interference with employment, and there is no indication that it has necessitated frequent periods of hospitalization. In the absence of evidence of such factors, the  criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating higher than 10 percent for right knee retropatellar syndrome is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


